Citation Nr: 9929593	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  97-20 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. J. Juarbe


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1972 to May 1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in November 1996, in which 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
petition to reopen his claim of entitlement to service 
connection for schizophrenia.  The veteran subsequently 
perfected an appeal of that decision.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for schizophrenia was denied by the Board in a June 1980 
decision on the basis that no psychiatric disorder was 
present in service or within one year after discharge from 
service.  

2.  The evidence received subsequent to June 1980 is relevant 
to the issue and has not been previously submitted, and when 
reviewed in conjunction with the evidence that had been 
previously submitted it is significant enough that it must be 
considered in order to fairly decide the merits of the claim.  

3.  The veteran's schizophrenia is shown to have its onset 
during his period of active service.


CONCLUSIONS OF LAW

1.  The Board's June 1980 decision, wherein the veteran's 
claim of entitlement to service connection for schizophrenia 
was denied, is final.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. §§ 20.1100, 3.104(a) (1999).

3.  The evidence received subsequent to the June 1980 
decision is new and material, and serves to reopen the 
veteran's claims of entitlement to service connection for 
schizophrenia.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  Schizophrenia was incurred during active service.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The pertinent procedural history shows that the veteran was 
denied entitlement to service connection for schizophrenia in 
a June 1980 Board decision.  The Board based its denial on 
findings that the veteran had no evidence of onset of 
schizophrenia in service and no indication of the presence of 
a psychosis within one year of discharge from service.  This 
stands as the last final decision on this issue. 

Prior Board decisions are final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  Pursuant to the applicable 
regulation, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  The significant factor is whether there is 
a complete record for evaluation of an appellant's claim.  
Id.  Further, in determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that, the first determination is 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a)(1999), in order to have a finally 
denied claim reopened.  Second, if new and material evidence 
has been presented, immediately upon reopening the claim it 
must be determined whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, 
evaluation of the merits of the claim must occur but only 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc); Winters v. West, 12 Vet. App. 203 
(1999) (en banc).

The evidence of record at the time of the Board's June 1980 
decision consisted of hospitalization and outpatient 
treatment records showing that the veteran was initially 
hospitalized for schizophrenia in June 1976 for approximately 
one month, and was hospitalized again in October 1977 until 
April 1978 due to his psychiatric disorder.  Outpatient 
treatment records from May 1978 through November 1978 show 
additional treatment, and re-hospitalization from December 
1978 to March 1979, with a diagnosis of schizophrenia.  His 
service medical records, also considered at this time, reveal 
that he was normal from a psychological standpoint at entry 
into service, and was reported as normal at separation in 
March 1974.  The veteran did not report any psychiatric 
problems on his Report of Medical History at discharge.  
During service the only potentially psychiatric related 
treatment note is a November 1973 entry which shows that he 
was treated for trouble sleeping of a month's duration.  
While this evidence established a current disability, the 
Board found no evidence of in service incurrence and no 
diagnosis of a psychosis within one year of discharge.

Subsequent to the June 1980 decision, among other evidence, 
the veteran submitted a statement by Dr. Ramon Russe-Negron, 
a family doctor, which states that he treated the veteran in 
September 1974 for trouble sleeping, nightmares, 
hallucinations, hostility, and a feeling that people were 
pursuing him.  He recommended that the veteran seek treatment 
at the VA, but the veteran was afraid to do so.  Also 
submitted was a statement by Dr. Jose Juarbe who initially 
treated the veteran in June 1976, and examined him again in 
May 1994 and November 1996.  Dr. Juarbe's November 1996 
statement asserts that the veteran's September 1974 treatment 
indicates the onset of a psychosis.  

Additionally, the veteran and Dr. Juarbe also testified at a 
hearing before the RO in November 1997.  The veteran 
testified that he was fine in service until he was sent to 
Germany where he began to have trouble sleeping, hear voices 
and thought he was being chased.  He had no friends.  Dr. 
Juarbe testified that the veteran's identified symptoms, 
including the insomnia noted in the service treatment 
records, were the prodromal symptoms of a psychosis beginning 
while the veteran was in service.  

Presuming the veteran, Dr. Juarbe's and Dr. Russe-Negron's 
statements to be credible, this evidence is both new and 
material.  The veteran has presented new evidence of symptoms 
in service linked to his in service treatment, and Drs. 
Juarbe and Russe-Negron have related his psychiatric disorder 
back to service and its proximity.  Therefore, this evidence 
is new and material and the Board finds that the veteran's 
claim of entitlement to service connection for schizophrenia 
is reopened.

Having reopened the claim, under the terms of Elkins and 
Winters, the Board must determine if the veteran has 
submitted a well-grounded claim and if so, evaluate it on the 
merits.  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [§ 5107(a)]"  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  "The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  See 38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, there is no evidence 
that the veteran was engaged in combat as he has not averred 
combat.  

Based on the evidence presented above, the Board finds that 
the veteran has presented a well-grounded claim.  Treatment 
records show that he has been treated and diagnosed with 
schizophrenia as recently as November 1996, thus establishing 
a current diagnosis.  Moreover, the veteran has presented 
credible testimony regarding psychotic symptoms in and after 
service, confirmed within one year of discharge by Dr. Russe-
Negron's statement of treatment.  Further, Dr. Juarbe's 
testimony and statement relate the veteran's subsequently 
diagnosed schizophrenia back to service and these noted 
psychotic symptoms.  Consequently, the veteran's claim of 
entitlement to service connection for schizophrenia is well 
grounded.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  
Additionally, certain chronic diseases, to include psychoses, 
will be presumed to have incurred during service if they 
become manifest to a degree of 10 percent or more within one 
year of the date of discharge.  See 38 C.F.R. §§ 3.07(a); 
3.309(a) (1999).  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making this 
determination, the veteran is entitled to the benefit of all 
reasonable doubt arising from the evidence.  38 C.F.R. 
§ 3.102 (1999).

As noted in previous discussions, the existence of a current 
disability has been established through medical evidence 
showing the veteran's recent diagnosis and treatment of 
schizophrenia.  With regard to the incurrence or onset in 
service, while the service medical records contain no 
diagnosis of a psychiatric disorder, they do indicate 
treatment for insomnia.  Moreover, the veteran has provided 
credible testimony that he had additional symptoms at this 
time which were not reported to the examiner.  Although the 
veteran is not competent to diagnose a psychiatric disorder, 
he is competent to identify symptoms and assert their 
continuity.  Further, Dr. Russe-Negron's statement regarding 
the symptoms which he observed in the veteran in September 
1974, only five months after his discharge, are identical to 
those that the veteran avers began in service, and are 
similar to those listed in his initial psychiatric 
hospitalization in June 1976 only two years after discharge.  
The confirmation of the veteran's symptomatology so close to 
discharge enhances the credibility of the veteran's asserted 
onset of symptoms in service.  Additionally, Dr. Juarbe, a 
psychiatrist, has provided credible evidence that these 
symptoms are prodromal signs of the veteran's subsequently 
diagnosed schizophrenia and that the veteran had a psychosis 
at the time of Dr. Russe-Negron's treatment in September 
1974.  His opinion is based on a review of the evidence of 
record and examination of the veteran.

Although the veteran's discharge examination fails to note a 
psychiatric impairment, and the veteran failed to note any 
psychiatric problems at discharge, the veteran explained at 
his hearing that he desired only to get out of the service 
and did not wish to prolong his discharge by reporting 
medical problems, so he apparently kept his symptoms from the 
examiners at discharge.  In fact, he was not hospitalized 
until 1976 because he was afraid to receive treatment from 
the VA and only went to Dr. Russe-Negron in 1974 because his 
parents forced him to do so.  Accordingly, the Board finds 
Dr. Juarbe's testimony and opinion of more probative value 
than the veteran's discharge examination report.  Even 
assuming that this evidence is in equipoise, the veteran is 
entitled to the benefit of the doubt in the weighing of the 
evidence, and thus, the finding would also support Dr. 
Juarbe's conclusion that the veteran had prodromal symptoms 
of a psychosis in service.

Accordingly, based on the evidence of record, the Board finds 
that the veteran has presented evidence that his 
schizophrenia had its onset in service.  Consequently, his 
claim of entitlement to service connection therefor is 
granted.


ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for 
schizophrenia, the petition to reopen that claim is granted.

Service connection for schizophrenia is granted.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

